COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of A.L.J., A.L.J., G.A.G.

Appellate case number:    01-19-00251-CV

Trial court case number: 2017-04601J

Trial court:              315th District Court of Harris County

        On June 4, 2019, this Court granted appellant’s counsel’s motion to abate in which counsel
stated that she had discovered a conflict. This Court issued an order abating the appeal and
remanding to the trial court for appointment of new counsel. On June 17, 2019, a supplemental
clerk’s record was filed showing that new counsel had been appointed.
       Accordingly, the Court lifts the abatement and reinstates the appeal on the active docket.
Appellant’s brief is due within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: __June 20, 2019__